DETAILED ACTION
Claims status
In response to the application filed on 09/21/2021, claims 1-22 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 09/21/2021 have been reviewed and accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SU-1 et al. (US 2015/0139650 A1) in view of Shirai et al. (US 2015/0381280 A1).
Regarding claim 1; SU discloses a service data processing method, comprising: 
receiving, by a transmit end, service data (See Fig. 5: receiving a client signal, i.e., service data, in an OTN. See Abstract); 
mapping, by the transmit end, the service data to a plurality of optical transport network (OTN) data frames (See Fig. 7: mapping a received client signal into an Optical channel Transport Unit-N (OTU-N), i.e., OTN data frames, wherein a rate of the OTU-N is N times a reference rate, and the value N is a positive integer; ¶. [0048]);
wherein the OTN data frame (See Fig. 6: for OTU-N data frame, i.e., OTN, structure with slots. ¶. [0044]) comprises: 
an overhead area (See Fig. 6: OPU-N Overhead area. ¶. [0044] and ¶. [0048]), the overhead area is used to carry overheads of the service data (See Fig. 6: See Tributary Slot (TS) Overhead TSOH slots for carrying service information. ¶. [0052]-¶. [0054]), and a length of the overhead area is a fixed value (See Fig. 6: the value N mentioned throughout this document has the same value, where the (14N+1)th column to the 16Nth are a tributary slot overhead area (TSOH), ¶. [0044]); and 
a payload area, the payload area is used to carry the service data (See Fig. 6 for OPU-N Payload area for carrying client signal. ¶. [0044] and ¶. [0045]), and a length of the payload area is positively correlated with a transmission rate of the OTN data frame (See Fig. 6: the frame structure with the length of Payload area. ¶. [0040]-¶. [0041]); and 
sending, by the transmit end, the plurality of OTN data frames (See Fig. 7: Step 104: Send the one or more optical carriers onto a same fiber for transmission. ¶. [0072]).
Even though, SU teaches the frame structure of OTN with Overhead and Payload areas, SU doesn’t explicitly describe the length of payload area is correlated with a transmission rate of the OTN data frame.
However, Shirai from the same or similar fields of endeavor further discloses a method wherein the length of payload area is correlated with a transmission rate of the OTN data frame. (Shirai: The transmission method of the comparative example distributes the blocks to the logical lanes #1˜#20 without distinguishing the overhead, the payload, and the FEC. Thus, when the transmission rate of the OTU frame is increased, the bandwidths of the overhead, the payload, and the FEC increase with keeping the proportions the same, i.e., having correlation between the transmission rate and payload bandwidths. ¶. [0053]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the length of payload area is correlated with a transmission rate of the OTN data frame as taught by Shirai to have incorporated in the system of SU, so that it would provide that the use efficiency of the bandwidth is improved by adjusting the transmitting payload and the FEC transmission based on as needed. Shirai: ¶. [0055].

Regarding claim 3; SU in view of Shirai discloses the method according to claim 1, further comprising: sending, by the transmit end, an identifier to a receive end, wherein the identifier is used to identify the transmission rate of the OTN data frame. (Shirai: the transmitting of the management information, i.e., Identifier of the transmission rate, includes transmitting the management information at a transmission rate less than a transmission rate of the payload to which the payload information is added. ¶. [0074]).

Regarding claim 6; SU in view of Shirai discloses the method wherein the identifier is a value of k. (Shirai: ¶. [0074]).

Regarding claim 12; SU discloses a service data processing apparatus, comprising a processor and a memory (See Fig. 12 and 13 and its components. ¶. [0086]-¶. [0105]), wherein the memory is configured to store program code; and the processor is configured to read and execute the program code stored in the memory, to implement a method that comprises: 
receiving, by a transmit end, service data (See Fig. 5: receiving a client signal, i.e., service data, in an OTN. See Abstract); 
mapping, by the transmit end, the service data to a plurality of optical transport network (OTN) data frames (See Fig. 7: mapping a received client signal into an Optical channel Transport Unit-N (OTU-N), i.e., OTN data frames, wherein a rate of the OTU-N is N times a reference rate, and the value N is a positive integer; ¶. [0048]);
wherein the OTN data frame (See Fig. 6: for OTU-N data frame, i.e., OTN, structure with slots. ¶. [0044]) comprises: 
an overhead area (See Fig. 6: OPU-N Overhead area. ¶. [0044] and ¶. [0048]), the overhead area is used to carry overheads of the service data (See Fig. 6: See Tributary Slot (TS) Overhead TSOH slots for carrying service information. ¶. [0052]-¶. [0054]), and a length of the overhead area is a fixed value (See Fig. 6: the value N mentioned throughout this document has the same value, where the (14N+1)th column to the 16Nth are a tributary slot overhead area (TSOH), ¶. [0044]); and 
a payload area, the payload area is used to carry the service data (See Fig. 6 for OPU-N Payload area for carrying client signal. ¶. [0044] and ¶. [0045]), and a length of the payload area is positively correlated with a transmission rate of the OTN data frame (See Fig. 6: the frame structure with the length of Payload area. ¶. [0040]-¶. [0041]); and 
sending, by the transmit end, the plurality of OTN data frames (See Fig. 7: Step 104: Send the one or more optical carriers onto a same fiber for transmission. ¶. [0072]).
Even though, SU teaches the frame structure of OTN with Overhead and Payload area, SU doesn’t explicitly describe the length of payload area is correlated with a transmission rate of the OTN data frame.
However, Shirai from the same or similar fields of endeavor further discloses a method wherein the length of payload area is correlated with a transmission rate of the OTN data frame. (Shirai: The transmission method of the comparative example distributes the blocks to the logical lanes #1˜#20 without distinguishing the overhead, the payload, and the FEC. Thus, when the transmission rate of the OTU frame is increased, the bandwidths of the overhead, the payload, and the FEC increase with keeping the proportions the same, i.e., having correlation between the transmission rate and payload bandwidths. ¶. [0053]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that the length of payload area is correlated with a transmission rate of the OTN data frame as taught by Shirai to have incorporated in the system of SU, so that it would provide that the use efficiency of the bandwidth is improved by adjusting the transmitting payload and the FEC transmission based on as needed. Shirai: ¶. [0055].

Regarding claim 14; SU in view of Shirai discloses the service data processing apparatus wherein the method comprising: sending, by the transmit end, an identifier to a receive end, wherein the identifier is used to identify the transmission rate of the OTN data frame. (Shirai: the transmitting of the management information, i.e., Identifier of the transmission rate, includes transmitting the management information at a transmission rate less than a transmission rate of the payload to which the payload information is added. ¶. [0074]).

Regarding claim 17; SU in view of Shirai discloses the service data processing apparatus wherein the method wherein the identifier is a value of k. (Shirai: ¶. [0074]).



Allowable Subject Matter
Claims 2, 4-7, 8-11, 13, 15-16, are 18-22 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su et al. (US 2017/0230736 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416